Title: From Alexander Hamilton to David C. DeForest, 18 April 1800
From: Hamilton, Alexander
To: DeForest, David, C.


          
            Sir,
            N York April 18th. 1800
          
          I have received your letter of the fifth instant.
          The rule did prevail in the fourteenth regiment that, previously to in the establishment of relative rank, persons of prior should take place of those of Subsequent appointment. There are other regiments, however, to which it did not extend was not applied. In these the case was not brought under my immediate observation.
          The rule is a proper one but — I Though it was my wish that the rule should be observed—yet as it is important that things once definitively done should remain fixed. I do not think it expedient on that account of its not having been observed to disturb an arrangement of rank once definitively fixed formally and finally settled—
          With consideration I am Sir yr. obt. St
          
            A Hamilton
          
          Lt. De Forest—
        